MacLEAN, J.
To the counsel for the appellant, referring in his brief to a certain paragraph of the complaint, and urging error on the part of the trial justice in the reception of evidence as to representations not therein pleaded, it suffices to say that said or any complaint is not attached to, or made part of, the return. Upon oral pleadings, apparently, and upon conflicting testimony respecting the buying and selling of a restaurant and business, the trial justice found in favor of the plaintiff, and his determination calls for no interference, particularly as the earlier or first lease of the premises, under which, as claimed, “the place” was to be transferred, contained a clause against underletting by the lessee of the whole or any part without the written consent of the lessor, and consent was not shown.
Judgment affirmed, with costs. All concur.